PER CURIAM.
— We have carefully reviewed the questions raised by this appeal in the light of the supplementál briefs filed upon the rehearing, but find no reason to change our views and decision as expressed in the opinion written by Mr. Justice Sloan upon the original submission of the cause. Our attention has been called, however, to a provision of the judgment which allows the statutory penalty of four per cent upon the full amount of the recovery, including the attorney fee of twenty-five per cent of the judgment. We think that the statutes contemplate that such penalty shall be computed only upon the amount of the recovery, exclusive of the attorney’s fee.
*260The judgment will be modified, by limiting the computation of the four per cent penalty to the amount of the judgment, excluding the attorney’s fee; and, as so modified, the judgment will be affirmed.
DOAN and CAMPBELL, JJ., not participating.